SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 28, 2013 (June 27, 2013) CHEMBIO DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Nevada 0-30379 88-0425691 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 3661 Horseblock Road Medford, NY 11763 (Address of principal executive offices) 631-924-1135 (Registrant’s Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01.REGULATION FD DISCLOSURE. On June 27, 2013, the Company issued a press release entitled “Chembio Diagnostics to join Russell Global Index”.A copy of the press release is furnished herewith as Exhibit99.1. The information in this Item 7.01 of this Form 8-K is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section. The information in this Item 7.01 of this Form 8-K also shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, except to the extent that the Company specifically incorporates it by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS Exhibits. Press Release entitled “Chembio Diagnostics to join Russell Global Index” dated June 28, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. June 28, 2013Chembio Diagnostics, Inc. By:/s/ Lawrence A. Siebert Lawrence A. Siebert EXHIBIT INDEX Exhibit Number Description Press Release entitled "Chembio Diagnostics to join Russell Global Index" dated June 27, 2013.
